Wade, C. J.
The court did not err in awarding a nonsuit. Though agency may sometimes be implied from circumstances in proof (Griffin v. Russell, 144 Ga. 275, 87 S. E. 10, L. R. A. 1916F, 216), there was nothing to show that the automobile that inflicted the injury for which the plaintiff sued, and that was driven by the unaccompanied minor daughter of one defendant (the father of the other defendant, the owner of the car), was being operated with the knowledge or consent of either defendant; nor did it appear, from the evidence, that the automobile was in fact being used on the particular occasion in carrying on or aiding the business of either or both of the defendants. There was testimony that the fathfer admitted that his daughter “had been in the habit of driving down to his office at lunch time and taking him home in the car,” but how often or how long this habit had been indulged in does not appear, nor does it appear that the owner of the car ever knew of its -use by his sister on this or any other occasion, for this or any other purpose; and from the evidence it may only be surmised• that she was on the way to the place of business occupied by her father and brother at the time of the accident, and, if so, that she was perhaps driving in that direction for the purpose and with the intention of conveying her father to lunch, since it is not disclosed by any undenied allegation in the plaintiff’s petition, or by any evidence in his behalf, even at what hour in the day the accident occurred, or to what place or for what purpose the automobile was being driven.

Judgment affirmed.


George and LuJee, JJ., concur.

Action for damages; from city court of Atlanta—Judge Eeid. May 30, 1916*
D. K. Johnston, M. Eerzberg, for plaintiff.
E. V. Garter, Frank Garter, for defendant.